NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604


                                    Submitted March 17, 2008
                                     Decided August 27, 2008



                                         Before

                              JOEL M. FLAUM,   Circuit Judge

                              DANIEL A. MANION,   Circuit Judge

                              DIANE P. WOOD,   Circuit Judge



No. 06‐3806                                       Appeal from the United States District
                                                  Court for the Eastern District of
UNITED STATES OF AMERICA,                         Wisconsin 
                 Plaintiff‐Appellee,
                                                  No. 04 CR  66
      v.
                                                  Rudolph T. Randa, Chief Judge.
JEFFREY G. COLEMAN,
               Defendant‐Appellant.



                                       O R D E R



       Jeffrey Coleman pleaded guilty to conspiring to distribute five kilograms or more
of cocaine, and the district court sentenced Coleman to 360 months’ imprisonment.  On
a prior appeal, we affirmed the district court’s sentence noting “district court
No. 06-3806                                                                                   Page 2



considered § 3553, including Coleman’s history and characteristics, his prior
convictions, minimal work history, prior arrests, and dropping out of school, and
concluded that the guideline sentence was a reasonable one.”  On remand from the
Supreme Court to consider this appeal in light of Rita v. United States, 127 S. Ct. 2456
(2007), we vacate and remand for resentencing.

        A district court may not employ a presumption that a sentence within a
defendant’s Guideline range is reasonable.  Rita v. United States, 127 S. Ct. 2456, 2465
(2007).  Only an appellate court may apply that presumption.  Id.  The Guidelines serve
as a starting point for the district court, and it must calculate the Guidelines range
correctly, but a sentence must be based on the factors in § 3553 without a presumption
favoring a sentence within the Guidelines range.  United States v. Sachsenmaier, 491 F.3d
680, 685 (7th Cir. 2007).  

        In reviewing this case on remand from the Supreme Court to consider this
appeal in light of Rita v. United States, 127 S. Ct. 2456 (2007), it appears that the district
court made the presumption regarding the reasonableness of the Guidelines sentence
that is reserved only for appellate review.  For instance, in discussing the method of
sentencing after Booker, the district court stated the district court is to make the
Guidelines calculation, and “[o]nce you’ve done that, any sentence within that is a
reasonable sentence.  And that’s a reputably presumed – that is, a rebuttable
presumption exists that that is the appropriate disposition.  So what does it take to
overcome that?  Well, when the [district court] looks at the nature of the circumstances
of the offense, it doesn’t find anything to rebut that presumption.”1 We note, however,
that the district court did not have the benefit of Rita or our opinion in Sachsenmaier at
the time it sentenced Coleman.  With the benefit of this guidance, we vacate Coleman’s
sentence and remand for resentencing in light of Rita. 




       1
          Adding to our lack of confidence that the district court did not improperly presume the
Guidelines sentence a reasonable sentence is its statement that it “has to consider the gravity of the
offense, the character of the Defendant under 3553, and that is along with the other factors that are
contained in 3553, to determine whether or not there have been or there are . . . facts which
overcome what the Supreme Court has indicated is a rebuttable presumption relative to the range
of sentence established by the sentencing guidelines.” (emphasis added). [Coleman’s Rule 54
statement attachment at 201.]